Citation Nr: 0014530	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to November 15, 1991 
for service connection for ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	S.K.R., Attorney at law


WITNESS AT HEARING ON APPEAL

S.K.R.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied an effective date prior 
to November 15, 1991 for service connection for ankylosing 
spondylitis.  


FINDINGS OF FACT

1.  In a decision dated in April 1988, the Board denied a 
claim of entitlement to service connection for ankylosing 
spondylitis.

2.  On November 15, 1991, the RO received the veteran's claim 
of entitlement to service connection for ankylosing 
spondylitis.

3.  In a May 1995 decision, the Board granted service 
connection for ankylosing spondylitis; in June 1995, the RO 
implemented the May 1995 Board decision and assigned an 
effective date of November 15, 1991.  


CONCLUSIONS OF LAW

1.  The Board's April 1988 decision, which denied a claim of 
entitlement to service connection for ankylosing spondylitis, 
was final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1999).

2.  An effective date prior to November 15, 1991, for 
entitlement to service connection for ankylosing spondylitis, 
is not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1988, the Board denied a claim of service connection 
for ankylosing spondylitis.  The Board's decision was final.  
38 U.S.C.A. § 7104(b).  On November 15, 1991, the RO received 
the veteran's application to reopen his claim for ankylosing 
spondylitis.  Given the Board's subsequent decision reopening 
and granting the claim, the veteran's service connection 
claim, received by the RO on November 15, 1991, was a 
"reopened" claim.  See 38 C.F.R. § 3.160(e) (1999).

In February 1992, the RO determined that new and material 
evidence had not been received to reopen a claim of service 
connection for ankylosing spondylitis.  The veteran appealed, 
and in June 1994 the Board remanded the claim for additional 
development.  In May 1995, the Board granted the claim.  In 
June 1995, the RO assigned an effective date of November 15, 
1991 for service connection for ankylosing spondylitis.  The 
veteran subsequently filed a claim of entitlement to an 
effective date prior to November 15, 1991 for service 
connection for ankylosing spondylitis.  In January 1997, the 
RO denied the claim.  The veteran has appealed.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400 (1999) (emphasis added).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R.           §§ 3.109, 3.156, 
3.157, and 3.160(e) shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).  Thus, as a reopened claim, the earliest date for 
which entitlement to service connection for ankylosing 
spondylitis could be granted is the date of receipt of the 
veteran's claim, which is November 15, 1991.  See 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  In this case, in May 1995 the Board 
granted service connection for ankylosing spondylitis, and in 
June 1995 the RO determined that service connection was 
warranted effective from the date of receipt of his claim, 
i.e., November 15, 1991.  The Board therefore concludes that 
the RO properly assigned an effective date commensurate with 
the date that it received the veteran's claim, and that the 
correct effective date for service connection of the 
veteran's ankylosing spondylitis is November 15, 1991.  The 
Board finds no basis for an effective date prior to November 
15, 1991 for his ankylosing spondylitis.

As a final matter, a review of the veteran's representative's 
written statements, and the transcript of his hearing, held 
in January 1999, shows that it is argued that an earlier 
effective date is warranted for service connection for 
ankylosing spondylitis because; 1) the RO failed to follow 
instructions set forth in the Board's June 1994 remand 
(specifically, it was alleged that the RO failed to 
adjudicate the claim de novo); 2) a November 1982 decision of 
the Social Security Administration (SSA), which determined 
that the veteran was disabled as of February 1982 due to 
conditions that included ankylosing spondylitis, warrants an 
earlier effective date, to at least February 1982; and 3) 
other medical evidence also of record indicates that the 
veteran was disabled due to ankylosing spondylitis well in 
advance of November 15, 1991, and therefore warrants an 
earlier effective date, to at least February 1982.

With regard to the first argument, the Board is unable to 
fathom any basis for granting an effective date prior 
November 15, 1991 based on a failure of the RO to follow the 
instructions in a June 1994 Board remand (approximately 21/2 
years after the effective date).  The Board further notes 
that since the RO's October 1994 decision never became final, 
and since the Board granted service connection for ankylosing 
spondylitis in May 1995, this argument does not raise the 
possibility of a claim based on clear and unmistakable error 
("CUE") in the RO's October 1994 decision.  Finally, the 
Board points out that even assuming arguendo that a breach of 
the duty to assist in a final RO or Board decision was shown, 
the Court has previously held that a breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Dennis v. West, No. 98-1089 (Dec. 16, 1999); Caffrey 
v. Brown, 6 Vet. App. 377, 384 (1994); Counts v. Brown, 6 
Vet. App. 473, 480 (1994); Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  

With regard to the second argument, SSA decisions are not 
controlling for purposes of a final VA determination, Odiorne 
v. Principi, 3 Vet. App. 456 (1992), and that the SSA's 
decision was not entered into the record until June 1995, 
about one month after the Board decision granting service 
connection for ankylosing spondylitis.  With regard to both 
the second and the third arguments, pursuant to 38 U.S.C. § 
7104(c), the Board is bound inter alia by the regulations of 
the Department.  In this case, the issue under 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 is not merely whether the 
medical evidence showed that the veteran was disabled due to 
ankylosing spondylitis prior to the effective date, but 
whether a claim was received prior to that date.   Here, no 
such claim has been shown.  The Board parenthetically notes 
that the veteran's claims of CUE in prior Board decisions 
have been adjudicated by the Board in a separate decision.

Accordingly, the Board finds that there is no legal basis for 
it to grant an effective date prior to November 15, 1991, for 
the veteran's service-connected ankylosing spondylitis.  
Therefore, the veteran's claim for an effective date prior to 
November 15, 1991, for the grant of service connection for 
ankylosing spondylitis must be denied.  38 U.S.C.A. §§ 
5103(a), 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r). 









ORDER

An effective date prior to November 15, 1991, for the grant 
of service connection for ankylosing spondylitis is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

